Citation Nr: 1426433	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-09 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant & the Appellant's son (C.C.)


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from September 1941 to April 1942 and from February 1945 to February 1946.  The Veteran died in April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In August 2012, the appellant testified at a video conference Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the record.

The issue of service connection for the cause of the Veteran's death (on de novo review) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed June 2004 rating decision denied reopening the appellant's claim for service connection for the cause of the Veteran's death, finding in essence that no new and material evidence (pertaining to whether the Veteran's cause of death was related to service or whether his one service-connected disability contributed substantially or materially to his death) had been submitted to reopen the claim.

2.  Evidence received since the June 2004 rating decision suggests that the Veteran's one service-connected disability contributed substantially or materially to his death; relates to an unestablished fact necessary to substantiate the claim of service connection for the cause of the Veteran's death; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for the cause of the Veteran's death may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim to reopen.  However, inasmuch as this decision reopens the claim, there is no need to belabor the impact of the VCAA on this matter (as any notice or duty to assist omission is harmless).

Laws and Regulations

A claim which is the subject of a prior final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).

The Court has held that the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

A June 1995 rating decision denied the appellant's claim of service connection for the cause of the Veteran's death essentially on the basis that there was no evidence that the Veteran's cause of death (listed on his death certificate as cardio respiratory arrest to consider bronchopneumonia generalized asthenia) was related to service or that his one service-connected disability (a shrapnel wound to the back with injury to Muscle Group II with retained metallic foreign body) contributed substantially or materially to his death.  The appellant was furnished notice of that determination and notice of her appellate rights.  She did not appeal that decision, nor did she submit new and material evidence within one year following notice; therefore, such decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

A June 2000 rating decision denied reopening the appellant's claim of service connection for the cause of the Veteran's death essentially on the basis that no new and material evidence (pertaining to whether the Veteran's cause of death was related to service or whether his one service-connected disability contributed substantially or materially to his death) had been submitted to reopen the claim.  The appellant was furnished notice of that determination and notice of her appellate rights.  She did not appeal that decision, nor did she submit new and material evidence within one year following notice; therefore, such decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

A June 2004 rating decision denied reopening the appellant's claim of service connection for the cause of the Veteran's death essentially on the basis that no new and material evidence (pertaining to whether the Veteran's cause of death was related to service or whether his one service-connected disability contributed substantially or materially to his death) had been submitted to reopen the claim.  The appellant was furnished notice of that determination and notice of her appellate rights.  She did not appeal that decision, nor did she submit new and material evidence within one year following notice; therefore, such decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Evidence received since the June 2004 rating decision includes, most significantly, an August 2010 statement by the appellant and her October 2010 notice of disagreement.  In her August 2010 statement, the appellant noted that, prior to the Veteran's death, the Veteran was always complaining of the pain caused by his service-connected wound, and she alleged that this severe pain caused his death.  In her October 2010 notice of disagreement, the appellant alleged that the cause of the Veteran's death was the severe pain from his service-connected wound as well as the retained metallic foreign body (which had remained inside of him).

As the claim of service connection for the cause of the Veteran's death was previously denied on the basis that there was no evidence that the Veteran's cause of death was related to service or that his one service-connected disability contributed substantially or materially to his death, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show either that the Veteran's cause of death was related to service or that his one service-connected disability contributed substantially or materially to his death.  The aforementioned statements by the appellant suggest that the Veteran's one service-connected disability contributed substantially or materially to his death.  They relate to an unestablished fact necessary to substantiate the claim of service connection for the cause of the Veteran's death and raise a reasonable possibility of substantiating that claim (particularly in light of the low threshold standard endorsed by the Court in Shade, supra).  Therefore, such evidence is both new and material, and this claim may be reopened.  38 U.S.C.A. § 5108.

De novo review of the claim is addressed in the remand below.


ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for the cause of the Veteran's death is granted.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The Veteran's death certificate shows that he died in April 1995.  The immediate cause of his death was listed as cardio respiratory arrest to consider bronchopneumonia generalized asthenia.  At the time of the Veteran's death, he was service-connected for only one disability: a shrapnel wound to the back with injury to Muscle Group II with retained metallic foreign body.

In a January 2000 statement, a private physician (Dr. Ferrer) noted that the Veteran had suffered from "on and off pain on his right posterior pelvic region where the bullets were imbedded accompanied by severe headache and on and off chest pain."  After obtaining the necessary release from the appellant, all available treatment records pertaining to the Veteran from Dr. Ferrer should be secured.

The appellant contends that the Veteran's one service-connected disability contributed substantially or materially to his death.  In an August 2010 statement, the appellant noted that, prior to the Veteran's death, the Veteran was always complaining of the pain caused by his service-connected wound, and she alleged that this severe pain caused his death.  In her October 2010 notice of disagreement, the appellant alleged that the cause of the Veteran's death was the severe pain from his service-connected wound as well as the retained metallic foreign body (which had remained inside of him).

In light of the above, the entire record should be forwarded to an appropriate physician for review and a medical advisory opinion.

The appellant should be sent an updated VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that notifies her of the evidence required to substantiate a Dependency and Indemnity Compensation (DIC) claim in accordance with the provisions set forth in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should send the appellant an updated VCAA notice under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) that notifies her of the evidence required to substantiate a DIC claim in accordance with the provisions set forth in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

2.  The AOJ should ask the appellant to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation the Veteran received during his lifetime for his service-connected disability, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation, to include from Dr. Ferrer.  The AOJ should obtain complete records of all such treatment and evaluation from all sources identified.  If any records requested are unavailable, the reason must be explained for the record.

3.  After the development sought above is completed, the AOJ should arrange for the entire record to be forwarded to an appropriate physician for review and a medical advisory opinion as to the following:

(a)  Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's death was related to his service?

(b)  Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's death was caused or aggravated by his service-connected disability (i.e., the shrapnel wound to the back with injury to Muscle Group II with retained metallic foreign body)?

The physician should explain the rationale for all opinions given with reference to pertinent evidence.

If the physician feels that any requested opinion(s) cannot be rendered without resorting to speculation, the physician should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the physician (i.e., additional facts are required, or the physician does not have the needed knowledge or training).

4.  After completion of all of the above, the AOJ should review the record and readjudicate the claim for service connection for the cause of the Veteran's death.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. B. YANTZ
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


